Citation Nr: 0716548	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  This case comes to the Board of Veteran's Appeals from 
a May 2004 rating decision denying entitlement to service 
connection for bilateral hearing loss.  The veteran made 
additional claims during the pendency of this appeal which 
were addressed by the RO in a June 2006 rating decision 
denying entitlement to service connection for cervical and 
thoracic radiculitis and lumbosacral joint dysfunction 
claimed as pain in neck, shoulders, arms, hands, right hip, 
right knee, and lower back due to cold weather injury.  While 
the veteran has perfected his appeal regarding entitlement to 
service connection for bilateral hearing loss, the later 
rating decision regarding entitlement to service connection 
for residuals of a cold weather injury has gone unappealed 
and, as such, these later claims are not before the Board at 
this time.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's military service, or for many years thereafter, and 
the competent evidence of record fails to relate such 
disorder to the veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist  
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App.  
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2004, prior to the 
initial decision on the claim in May 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of  
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide;  
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In the March 2004 VCAA notice letter, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things: (1) 
an injury in military service or a disease that began in or 
was made worse during military service or an event in service 
causing injury or disease; (2) a current diagnosis of 
physical or mental disability; and (3) evidence, usually 
medical, of a relationship between your current disability 
and an injury, disease, or event in military service.  
Further, the RO informed the veteran that evidence was needed 
to show that his claimed bilateral hearing loss, which the  
veteran alleges is related to noise exposure in service, 
existed from military service to the present time.  He was 
also told he needed evidence to show a relationship between 
his current disability and an event or injury from service.  
The notice letter also described the information and evidence 
that VA would seek to provide including all records held by 
federal agencies, such as service medical records or other 
military records, and medical records at VA hospitals.   
Additionally, the letter noted that VA would make requests 
for private records or other evidence necessary to support 
the claim.  The RO also explained what information and 
evidence the veteran was expected to supply to VA.  The 
letter asked the veteran to provide any medical reports he 
had in his possession and provided examples of what would be 
appropriate medical evidence to support his claim.  Finally, 
the VCAA notice letter also specifically contained the last 
element as it stated "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns with 
regard to this matter have been satisfied.  See Bernard v.  
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App.  
553 (1996).  The veteran was given such opportunity here as 
he was notified of all four elements of the duty to notify 
prior to initial adjudication by the RO, asked for and was 
granted an extension regarding the time in which he had to 
submit evidence, and he submitted evidence within the new 
time frame given.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and the effective date for the disability on appeal 
after initial adjudication by the RO in a June 2006 
supplemental statement of the case.  In addition, the veteran 
was issued a letter in September 2006 which specifically 
addressed the issues of disability ratings and effective 
dates.  Despite the untimely nature of this notice regarding 
the disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as questions as to the appropriate disability 
rating or effective date are rendered moot because the Board 
concludes below that the veteran is not entitled to service 
connection for bilateral hearing loss.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  . 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records 
and afforded the veteran a VA examination.  While the 
veteran's representative claimed that there were outstanding 
records that would verify that the veteran currently has 
bilateral hearing loss, these records, as their content is 
described by the representative, are unnecessary because 
medical evidence of a diagnosis of current bilateral hearing 
loss is already of record.  In addition, it appears that the 
records thought not in the claims file are, in fact, already 
included in the VA treatment records of record and are 
discussed below.  A hearing evaluation was conducted for the 
VA in May 2004.  The Board finds that the evidence which is 
of record is sufficient to evaluate the veteran's claim and 
that an additional examination is not necessary to adjudicate 
the veteran's claim as there is no competent evidence of a 
nexus between the veteran's current diagnosis and an event or 
injury in service.  As discussed further below, the veteran's 
statement is evidence, but not competent or credible evidence 
of a nexus between his current diagnosis and noise exposure 
in service.  As there does not appear to be any other 
evidence, VA or private, relevant to the claim at this time, 
VA has fulfilled its duty to assist the veteran.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection for 
Bilateral Hearing Loss

The veteran seeks entitlement to service connection for 
bilateral hearing loss which he claims is related to noise 
exposure in service.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records show no indication of 
hearing loss or complaints regarding hearing or the veteran's 
ears in service.  The veteran's entrance examination, 
conducted in April 1942, noted normal hearing as determined 
by administering a whispered voice test.  No complaints 
regarding the veteran's hearing or ears were noted in the 
subsequent service medical records and the veteran's hearing 
was again noted to be normal based on the administering of a 
whispered voice test at a November 1945 separation 
examination.  No mention of any complaints or history of 
hearing loss or ear problems was made at this examination 
either.

The veteran's service personnel records, including his DD 
Form 214, indicate that his primary military occupational 
specialty was as a tank mechanic.  He served during World War 
II and received an American Theater Ribbon, Good Conduct 
Medal, World War II Victory Medal, and a European African 
Middle Eastern Theater Ribbon with 3 Bronze Service Stars.  
None of the evidence of record suggests that the veteran 
participated in combat during his World War II service or 
that he served in any capacity other than as a tank mechanic 
or being trained for serving as a tank mechanic.

In November 1945, just after separation, the veteran filed a 
claim for an injured index finger for which he was service 
connected and given a 10 percent disability rating dating 
back to November 1945.  The veteran underwent a VA physical 
examination in November 1947 regarding this injury and no 
mention was made regarding hearing loss.  In fact, it was 
noted that the veteran was in "general good health, no other 
known defects."

The first mention of hearing loss in the medical records in 
the claims file is from an April 2004 VA treatment record 
indicating use of hearing aids for hearing loss.  In 
providing a history of his medical condition he made no 
reference to noise exposure or hearing problems in service.  
Otherwise, the veteran's VA treatment records from April 2004 
through February 2005 show no audiograms conducted nor 
opinions regarding the possible etiology of the veteran's 
bilateral hearing loss.

The veteran underwent a hearing evaluation for the VA in May 
2004.  He described his problems with hearing but made no 
reference to having hearing problems from service.  At this 
time, the veteran's hearing was tested and audiological 
measurements indicated puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
85
105
LEFT
10
35
55
65
75

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 68 percent in the left ear.  
The veteran reported having purchased a hearing aid ten years 
prior to the examination.  The veteran was referred for 
hearing aid fitting.  No opinion as to the etiology of the 
veteran's bilateral hearing loss nor an opinion that it was 
related to service was provided in the examination report.

Upon a review of the merits of the veteran's claim, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.  Initially, the Board notes that the veteran's 
audiological testing from May 2004 indicates that he does 
have hearing loss as defined for VA purposes by 38 C.F.R. 
§ 3.385,  The Board has first considered whether service 
connection is warranted on a presumptive basis for such 
disease.  However, the record fails to show that the 
veteran's bilateral hearing loss had manifested to a degree 
of 10 percent within the one year following his service 
discharge in November 1945, especially considering no 
complaints of hearing problems or anything other than his 
service-connected finger disability at a November 1947 VA 
examination.  As such, presumptive service connection is not 
warranted for such disease.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Moreover, while the veteran has claimed to have had in-
service noise exposure and has a current diagnosis of 
bilateral hearing loss, there is no competent evidence of a 
nexus between such disability and service.  The first mention 
of hearing loss in the claims file comes 59 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
No medical professional, nor anyone other than the veteran, 
has suggested that the veteran's current diagnosis of 
bilateral hearing loss is related to service or to noise 
exposure in service.  While the veteran may be of the opinion 
that his bilateral hearing loss is related to his service, as 
a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In addition, when examined for 
the VA the veteran made no reference to having hearing 
problems or noise exposure in service.  The Board finds that 
this also weighs against his claim.  While the veteran can 
describe what he has experienced, he is not competent to 
provide a medical opinion.  As to his current complaint of 
noise exposure in service, the Board finds that his current 
recollection is not persuasive in view of the fact that he 
made no reference to noise exposure or hearing problems in 
service, or at a general examination for the VA in November 
1947 and again made no reference to service when examined for 
VA purposes in May 2004.  The Board finds that this evidence 
also weighs against his claim.  The Board notes that while 
the veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, absent competent medical evidence of a 
causal nexus between the veteran's bilateral hearing loss and 
service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


